FILED
                              NOT FOR PUBLICATION                          MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SHIRLEY GRACE KESAULYA; et al.,                  No. 10-72416

               Petitioners,                      Agency Nos. A097-614-139
                                                             A097-614-140
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Shirley Grace Kesaulya and her son, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reconsider. Cano-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review petitioners’ contentions related to asylum,

equitable tolling of the one-year filing requirement, and reopening to submit

additional evidence because petitioners failed to raise these issues to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Further, we decline to

consider the 2010 religious freedom report petitioners reference in their opening

brief because our review is limited to the administrative record underlying the

agency’s decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider their withholding of removal claim in light of this court’s disfavored

group cases because petitioners did not demonstrate sufficient individualized risk

to show it is more likely than not they would be persecuted in Indonesia. See

Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary v. Holder, 558 F.3d
1049, 1066 (9th Cir. 2009) (“[a]n applicant for withholding of removal will need to

adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). Finally, we reject petitioners’ pattern and

practice argument.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                     10-72416